20-2961-cv
    Talyosef v. Saul


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 21st day of May, two thousand twenty-one.

    PRESENT:
                DEBRA ANN LIVINGSTON,
                      Chief Judge,
                DENNIS JACOBS,
                STEVEN J. MENASHI,
                      Circuit Judges.
    _____________________________________

    Caryn Talyosef,

                                 Plaintiff-Appellant,

                        v.                                                                     20-2961

    Andrew M. Saul, Acting Commissioner of Social
    Security,

                      Defendant-Appellee. 1
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                                            Caryn Talyosef, pro se, Norwich, CT.

    FOR DEFENDANT-APPELLEE:                                             Catherine Zurbrugg, Special Assistant

    1
        The Clerk of Court is respectfully directed to amend the caption as set forth above.
                                                      United States Attorney, for John H.
                                                      Durham, United States Attorney for the
                                                      District of Connecticut; Ellen E. Sovern,
                                                      Regional Chief Counsel – Region II,
                                                      Office of the General Counsel, Social
                                                      Security Administration, New York, NY.


       Appeal from a judgment of the United States District Court for the District of Connecticut

(Dooley, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Caryn Talyosef (“Talyosef”), proceeding pro se, appeals from a June 9, 2020

order denying Talyosef’s motion to alter or amend the district court’s judgment, which granted the

motion of the Commissioner of Social Security (“Commissioner”) for a partial remand pursuant

to sentence four of § 405(g) of the Social Security Act (“SSA”). The district court held that

substantial evidence supported the administrative law judge’s (“ALJ”) decision that Talyosef had

a residual functional capacity (“RFC”) of light work with limitations, but also determined that

remand was appropriate for further consideration of the available jobs in the local or national

economies that Talyosef could perform. Talyosef asserts that the district court should have

instead remanded to the Social Security Administration for the calculation of disability benefits.

We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

       The fourth sentence of § 405(g) of the SSA permits district courts to affirm, reverse, or

modify a decision of the Commissioner “with or without remanding the cause for a rehearing.”

42 U.S.C § 405(g). We review remands pursuant to the fourth sentence of § 405(g) for abuse of


                                                2
discretion. Butts v. Barnhart, 388 F.3d 377, 385 (2d Cir. 2004). A remand for a rehearing is

proper “when ‘further findings would so plainly help to assure the proper disposition of [the]

claim.’” Id. (quoting Rosa v. Callahan, 168 F.3d 72, 83 (2d Cir. 1999)). When the district court

upholds a decision of the Commissioner, we conduct a de novo review of the administrative record

“to determine whether there is substantial evidence supporting the Commissioner’s decision and

whether the Commissioner applied the correct legal standard.” Zabala v. Astrue, 595 F.3d 402,

408 (2d Cir. 2010) (quoting Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)). The substantial

evidence standard means that “once an ALJ finds facts, we can reject those facts only if a

reasonable factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., 683 F.3d

443, 448 (2d Cir. 2012) (internal quotation marks omitted). We review motions to alter or amend

the judgment under Federal Rule of Civil Procedure 59 for abuse of discretion. See Munafo v.

Metro. Transp. Auth., 381 F.3d 99, 105 (2d Cir. 2004).

       Upon such review, we affirm for substantially the same reasons as the district court. We

agree with the district court that the ALJ applied the correct legal standards, and that substantial

evidence from the medical records supported the ALJ’s determination that Talyosef had an RFC

of light work with limitations.    As the district court determined, the evidence showed that

Talyosef’s superior mesenteric artery syndrome was not a severe impairment, her orthopedic

conditions did not meet the definition of any listed impairment, and she was capable of performing

light work with certain limitations. To the extent that Talyosef asserts that the record before the

ALJ was inadequately developed, the “ALJ [was] under no obligation to seek additional

information in advance of rejecting [Talyosef’s] benefits claim,” where there were no “obvious

gaps in the administrative record, and where the ALJ already possesse[d] a complete medical

                                                 3
history.” Rosa, 168 F.3d at 79 n.5 (internal quotation marks omitted). Further, Talyosef has not

demonstrated that any “new evidence” would be “material”—because the evidence she proffers

either pre-dates or post-dates the period at issue in this proceeding—or that there was “good cause

for [her] failure to incorporate such evidence into the record in a prior proceeding.” Tirado v.

Bowen, 842 F.2d 595, 597 (1988). 2 Because remand is therefore unwarranted on steps three and

four of the ALJ’s evaluation process, the district court did not abuse its discretion by remanding,

at the request of the Commissioner, on only the limited issue of whether there is available work in

the local and national economics that Talyosef can perform.

                                              *        *        *

        We have considered Talyosef’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court and order denying Talyosef’s Rule

59 motion for reconsideration.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




2
 For this same reason, we deny Talyosef’s motion to stay the appeal and supplement the record on appeal. See
Tirado, 842 F.2d at 597.

                                                       4